Citation Nr: 1017207	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law
	


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1967 to April 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
PTSD has manifested by occupational and social impairment 
with reduced reliability and productivity due  to such 
symptoms as depressed mood, hypervigilance, an exaggerated 
startle response, severe intrusive thoughts and 
recollections, flashbacks, and a chronic sleep impairment 
throughout the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for the 
Veteran's service-connected PTSD have been approximated 
during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2009).      






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  The Board 
notes that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In January 2008, June 2008, and April 2009 correspondence, 
the RO generally advised the Veteran of what the evidence 
must show to establish entitlement to an increased evaluation 
for his service-connected PTSD and described the types of lay 
and medical evidence that the Veteran should submit in 
support of his claim.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The VCAA notice 
letters also addressed the elements of degree of disability 
and effective date.  As part of that notice, the RO told the 
Veteran that disability ratings usually range from zero to 
100 percent depending on the disability involved and based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment.  The letters also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic code(s) and included examples of pertinent medical 
and lay evidence that the Veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  Finally, the RO also provided the 
specific criteria required to establish entitlement to an 
increased rating found in Diagnostic Code 9411 for PTSD.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in 
September 2007 and February 2008 and associated the Veteran's 
VA treatment records with the claims file.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are, collectively, more than adequate, as they were 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  All examinations included the 
Veteran's subjective complaints about his disabilities and 
the objective findings needed to rate the disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran was granted a 30 percent disability rating for 
his PTSD in a November 2007 rating decision, which the RO 
continued in an April 2008 rating decision.  In May 2008, the 
Veteran filed a timely notice of disagreement to the April 
2008 rating decision, arguing that he should receive a 50 
percent disability rating.  

A 30 percent disability rating reflects evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The next higher 50 percent disability rating is appropriate 
when a veteran's PTSD approximates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign 
ratings according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology 
most closely approximated the criteria for a 50 percent 
disability rating for the entire appeal period.  To be sure, 
the Veteran did not receive treatment for his PTSD but was 
afforded compensation and pension examinations in September 
2007 and February 2008.  At the time of the September 2007 
examination, the Veteran reported a stable marriage, that he 
tended to stay by himself but had a good support system, and 
that he was friendly when he was out with people.  His 
appearance was clean and neatly groomed, and he was 
appropriately dressed.  The Veteran's speech was spontaneous, 
clear, and coherent; his attitude was cooperative, friendly, 
relaxed, and attentive; his mood was happy; and his affect 
was appropriate.  The examiner noted that the Veteran's 
attention and orientation to person, time, and place were 
intact.  However, he found that the Veteran had a sleeping 
impairment that resulted in trouble getting to sleep, 
sleeping for usually about six hours, and losing most of the 
night when he had nightmares.  The Veteran denied 
hallucinations, panic attacks, and homicidal and suicidal 
ideations.  He had good impulse control without any episodes 
of violence, the ability to maintain minimum personal 
hygiene, and no problems with the activities of daily living.  
The examiner further found that the Veteran had normal 
remote, recent, and immediate memory.

As for the Veteran's PTSD symptoms, the examiner noted that 
he triggered intrusive recollections on a daily basis that 
took up to 30 minutes to calm.  The Veteran had at least one 
dream a week and reported intense vivid recall indicating 
flashback experiences that triggered his memory.  During 
these flashbacks, he was able to continue functioning, 
although it took "a good deal of effort" in order to do so.  
The Veteran also experienced sadness several times a week, 
particularly when something reminded him of his trauma.  
Additionally, the Veteran would expend energy to avoid 
thinking or talking about his combat experiences and often 
times had difficulty remembering important parts of his 
combat.  Sometimes, the Veteran displayed a mild degree of 
decrease in interest, and he felt cut off or distanced from 
people much of the time.  Even though he experienced a 
moderate degree of emotional numbing on occasion, the Veteran 
never experienced a sense of a foreshortened future.  The 
Veteran's sleep impairment caused him to become verbally loud 
on nights when he was awakened and could not get back to 
sleep, which occurred less than once a month.  Nevertheless, 
he has never been assaultive and had only a minimal problem 
with concentration.  Still, the Veteran was hypervigilant all 
the time, felt most secure when he was alone on a boat, and 
had a moderate level of starter response.     

The examiner found that the Veteran's PTSD symptoms were in 
the moderate to severe range.  At this point, the Veteran was 
still working but required no sick leave in the previous 12 
months.  Finally, the examiner assigned the Veteran a Global 
Assessment of Functioning (GAF) score of 50 and found 
deficiencies in thinking, family relations, work, and mood.

The Veteran underwent his second compensation and pension 
examination in February 2008.  The Veteran stated that he was 
not eating as much as he used to, had less energy than he 
previously did, and had a low sex drive.  He still had a 
sleep impairment that resulted in about four to six total 
hours of sleep per night.  His concentration was "okay" 
with some lapses.  The Veteran additionally reported an 
"okay" relationship with his three sisters, a "pretty 
good" relationship with his son, and a "good" relationship 
with his wife.  Despite these relationships, the Veteran 
still referred to himself as a "loner."  Upon examination, 
the Veteran's psychomotor activity was tense yet 
unremarkable, his speech was slow and clear, his affect was 
moderately restricted, he had an anxious and depressed mood, 
and he also had a short attention span.  The Veteran denied 
delusions and hallucinations, understood the outcomes of his 
behavior, had no panic attacks or obsessive behavior, and 
displayed good impulse control.  He also denied homicidal and 
suicidal ideations, as well as any episodes of violence.  The 
examiner noted that he was able to maintain minimum personal 
hygiene, exhibited a moderate problem with activities of 
daily living, and had normal memory.  

The examiner found that the Veteran experienced severe 
intrusive thoughts and flashbacks daily.  He also noted 
moderate physiological reactions; avoidance of talking or 
thinking about the trauma; avoidance of places, situations, 
and people; estrangement; decreased interests or activities; 
startle reaction; and hypervigilance.  In addition to those 
symptoms, the Veteran's restricted affect was moderate to 
severe and his sleep impairment was severe.  Overall, the 
examiner found that his PTSD symptoms were moderate and noted 
that the Veteran retired based on his eligibility due to age 
or duration of work.  The examiner found an impairment in the 
Veteran's family relations, work, and mood, as well as 
reduced reliability and productivity due to PTSD symptoms, 
and assigned a GAF score of 54.

As mentioned previously, the Veteran's compensation and 
pension examiners have assigned him Global Assessment of 
Functioning (GAF) scores of 50 and 54.  A GAF score ranging 
from 41-50 is assigned where there are serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job); a GAF score of 51-60 is appropriate where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers).
   
Considering the above-referenced evidence, the Board finds 
that the overall disability picture associated with the 
Veteran's PTSD as shown by the probative evidence of record 
approximated the criteria associated with a 50 percent 
disability rating, which represents occupational and social 
impairment with reduced reliability and productivity, during 
the entire appeal period.  The Board notes that the Veteran 
suffered a depressed mood, hypervigilance, an exaggerated 
startle response, and a chronic sleep impairment throughout 
the appeal period.  The evidence of record also indicates 
that the Veteran experienced disturbances of motivation and 
mood and difficulty establishing and maintaining effective 
social relationships, daily intrusive recollections, and 
intense flashbacks.  Finally, although there is no evidence 
that the Veteran ever suffered from anything more than a 
restricted affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- or long-term memory; or impaired abstract thinking, 
the Veteran's compensation and pension examiners described 
his PTSD symptomatology as moderate and moderate to severe.  
The Board has also considered the Veteran's GAF scores of 50 
and 54 and finds that they also indicate that the Veteran's 
PTSD symptomatology warrants a 50 percent disability rating.  
Therefore, the Board finds that the competent evidence of 
record demonstrates that the Veteran is entitled to a 50 
percent disability rating for the entire appeal period. 

With that being said, the Board notes that the Veteran is not 
entitled to the next higher 70 percent disability rating, 
which indicates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Simply stated, he 
has not demonstrated symptoms such as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression that affects his ability 
to function independently, appropriately, and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Therefore, the Board finds that the Veteran's PTSD 
symptomatology did not approximate the criteria for a 70 
percent disability rating at any point during the appeals 
period.

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

Entitlement to an evaluation of 50 percent for service-
connected posttraumatic stress disorder is granted.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder.

The RO afforded the Veteran with a compensation and pension 
examination in February 2008.  However, the examiner only 
provided a nexus opinion regarding whether the Veteran's 
gastrointestinal disorder was caused by or aggravated by his 
service-connected PTSD and not whether it was at least as 
likely as not that it was otherwise related to his period of 
active military service.  Thus, the Board finds that a remand 
is necessary to provide the Veteran with an adequate medical 
opinion that relies on all the evidence of record and fully 
explains all findings and opinions in sufficient detail.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the 
VA examiner who conducted the February 2008 
VA examination.  If the February 2008 
examiner is not available, the Veteran's 
claims file should be forwarded to another 
appropriate clinician.  A new examination 
should only be scheduled if deemed necessary 
by the new examiner.  The claims file and a 
copy of this remand must be made available to 
and reviewed by the examiner.  The examiner 
should indicate in the report that the claims 
file was reviewed.  

The examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's gastrointestinal disorder is 
etiologically related to his period of active 
military service.  If the examiner is unable 
to give such an opinion without resorting to 
mere speculation, the examiner should state 
so and give the reasons why he/she cannot 
give such an opinion.   The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached. 

2.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.       
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


